Title: To Thomas Jefferson from Arthur S. Brockenbrough, 29 December 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Dear Sir, University of Virginia Decr 29 1823I shall send down to Louisa tomorrow to hire Laborers for the next year and should like to know your opinion on the subject whether we shall hire about the usual number or less—We have bricks on hand sufficient for the Rotunda & Gymnasium except the floor of the basement but we shall probably want some for other purposes I therefore think it would be well to make three or four hundred thousand the next season—be pleased to let me hear from you to day—I am sir most respectfullyyour Obt SevtA. S. Brockenbrough P.